Citation Nr: 1402426	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  13-29 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral haring loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from February 1954 to February 1956.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  Current hearing loss is the result of noise exposure in service.

2.  Tinnitus is the result of hearing loss.


CONCLUSIONS OF LAW

The criteria for service connection for tinnitus and hearing loss are met.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303, 3.310, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The claims file contains two relevant medical reports.  In October 2011 a private physician noted that the Veteran had experienced noise exposure during service as a pilot trainee; and had experienced tinnitus and hearing loss for many years since then.  He concluded that acoustic trauma was the most likely cause of the Veteran's chronic hearing loss.  

A May 2012 VA examination confirmed that the Veteran had current hearing loss as defined by VA.  See 38 C.F.R. § 3.385.  The examining audiologist opined that the Veteran had current tinnitus secondary to the hearing loss.  The audiologist also stated that she could not provide a medical opinion regarding the etiology of the Veteran's hearing loss without resorting to speculation.  She conceded that the Veteran had excessive noise exposure during service; but noted post-service noise exposure and that "aging, occupational and recreational noise exposure, and general health (i.e. hypertension) have contributed to" his hearing loss and tinnitus.  

The VA examiner failed to provide an opinion and her comments weigh neither for nor against the claim.  Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  

The Board is left with the favorable opinion of the private physician and the Veteran's reports of a long history of hearing loss and tinnitus.  Although the private physician did not (as was pointed out by the VA examiner) consider post-service noise exposure, the Veteran has provided competent and credible reports of symptoms that appear to antedate the post-service exposures.  The evidence is in at least equipoise.  Resolving reasonable doubt in the Veteran's favor, service connection is granted for hearing loss as directly incurred in service and for tinnitus as secondary to the hearing loss.  38 U.S.C.A. § 1131, 5107(b) (West 2002); 38 C.F.R. § 3.310.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


